Citation Nr: 1135189	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  04-34 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to burial benefits at the rate payable for service-connected cause of death.


REPRESENTATION

Appellant represented by:	Ms. Katrina J. Eagle, Esq.



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the appellant's claim for service connection for cause of the Veteran's death, DIC benefits and burial benefits at a higher rate.  The appellant disagreed and perfected an appeal.  

In an October 2006 decision, the Board remanded the claims for further evidentiary development.  In a September 2008 decision, the Board denied the appellant's claims.  The appellant perfected an appeal to the Court of Appeals for Veterans Claims which resulted in an August 2010 decision that vacated the Board's September 2008 decision and remanded the claim for further development.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides including Agent Orange.

2.  In February 2003, the Veteran died of complications caused by cancer of the esophagus.

3.  At the time of the Veteran's death, the appellant and the Veteran were married.

4.  A preponderance of the competent medical evidence supports a conclusion that the Veteran's adenocarcinoma of the esophagus was unrelated to his active duty military service.

5.  The Veteran was not evaluated as totally disabled from service-connected disabilities for ten continuous years immediately preceding his death and he was not rated totally disabled continuously after his discharge from service for a period of not less than five years immediately preceding his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2010).

2.  The appellant's claim for entitlement to DIC benefits under the provisions of 
38 U.S.C. § 1318 must be denied based on lack of legal merit.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010); Sabonis v. Brown, 6 Vet. App. 426 (1994).

3.  The criteria for entitlement to burial benefits at an increased rate have not been met.  38 U.S.C.A. §§ 2307, 5107 (West 2002); 38 C.F.R. § 3.1600 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for her husband's death, DIC and higher burial benefits contending that the Veteran's fatal adenocarcinoma of the esophagus was caused by his exposure to Agent Orange.  Because the evidence shows that the Veteran served in Vietnam, he is presumed to have been exposed to Agent Orange.  The issue that is determinative of the appellant's claim is whether there is medical evidence to show that exposure to Agent Orange is at least as likely as not to have caused the cause of the Veteran's cancer.  As noted above, the Court of Appeals for Veterans Claims (Court) has remanded the appellant's claim for further evidentiary development.  For the reasons discussed below, the Board finds that the newly developed evidence is against the appellant's claim.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The appellant was informed in an October 2006 letter from VBA of the information and evidence needed to substantiate a DIC claim based on a previously service-connected disability.  The Board observes that the notice did not explain what the Veteran's service-connected disabilities were at the time of his death and there was no explanation of the evidence needed to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The Board finds, however, that the lack of Hupp notice did not prejudice the appellant in this case.  The record shows that the Veteran was service-connected for hearing loss and tinnitus disabilities at the time of his death in February 2003.  The appellant has not contended throughout her claim that either service-connected disability was the cause of the Veteran's death or that either disability contributed substantially or materially to cause the Veteran's death.  Moreover, there is no medical evidence in the record to suggest that the Veteran's service-connected hearing loss or tinnitus were related to the Veteran's death.  The Board further observes that although the appellant was not informed of the evidence needed to substantiate a DIC claim based on a condition not yet service-connected, the arguments articulated by appellant's counsel in the appeal to the Court and in the May 2011 letter to the Board show that she has actual knowledge of the evidence needed to substantiate a DIC claim based on a condition not yet service-connected.  

In addition, the appellant was informed in letters from VBA how VA determined a disability rating and an effective date.  The appellant was also told in the notice letters of the steps VA would take to assist her in developing her claim, including obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

The record shows that VBA obtained VA and private medical treatment records that pertained to the claim under consideration in addition to the Veteran's service treatment records.  The appellant has been represented by a service representative and an attorney, and has been informed by the RO of the law and regulations that apply to her claims.  The appellant's September 2004 VA Form 9 substantive appeal indicated that she did not seek to have a hearing before a Veterans Law Judge.

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the appellant, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

Service connection for cause of the Veteran's death

A short review of the relevant facts is in order.  The record shows that the Veteran, a white male, served in the U.S. Air Force from August 1966 to August 1970 as an aircraft mechanic.  The record also shows that the Veteran served in Vietnam from December 1967 to December 1968.  At the time of his death, the Veteran was service-connected with hearing loss and tinnitus with a combined disability rating of 20 percent.  The Veteran died in February 2003 of terminal brain carcinoma due to leptomeningeal carcinomatosis due to adenocarcinoma of the esophagus.  

The Board must address two separate but related issues which are before it on appeal: (1) entitlement to service connection for the cause of the veteran's death under the provisions of 38 U.S.C. § 1310 and (2) entitlement to DIC under 38 U.S.C. § 1318.  In essence, these laws, which are set out immediately below, provide separate methods of obtaining VA death benefits.  See, in general, Green v. Brown, 10 Vet. App. 111, 114-5 (1997).

Service connection for the cause of a veteran's death may be granted if the evidence shows that a service-connected disability was either the principal or a contributory cause of death of a veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  To show that a service-connected disability contributed to death, the evidence must show that it contributed substantially or materially; or, that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c) (2010).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

In general, under 38 U.S.C. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of non-service-connected causes, if the veteran's death was not the result of his or her own willful misconduct, and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).

Regulations also provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) (2010).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected. See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2010).  As noted above, the record shows that the Veteran served in Vietnam during the time period provided in 38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307(6)(iii) (2010).  Thus, the Board finds that the Veteran is presumed to have been exposed to Agent Orange.

The Secretary of the Department of Veteran Affairs (Secretary) has been directed by Congress to determine, on the basis of sound medical and scientific evidence, whether a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans.  If such a positive association is found, then the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for purposes of service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  The Secretary has determined that esophageal cancer is not connected to exposure to herbicides.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 109, 323543 (June 8, 2010); 38 C.F.R. § 3.309(e) (2010).  For that reason, even though the Veteran deserves the benefit of a presumption of an in-service event, that is exposure to Agent Orange, there is no medical evidence that the Veteran's adenocarcinoma of the esophagus was caused or is due to exposure to herbicides.

The appellant and her attorney argue that even if the Secretary has not found a presumed nexus, there is medical evidence of record that shows a connection between exposure to Agent Orange and the Veteran's esophagus cancer.  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2010).

The appellant relies first on the statement and opinion of Dr. K.H., M.D., an oncologist who examined and treated the Veteran before his death.  The record includes a March 2003 report from Dr. K.H. wherein Dr. K.H. stated: "I feel that more likely than not this exposure [to Agent Orange] has played a role in the development and unusual natural history of [the Veteran's] tumor."   The appellant also relies on the May 1990 report from Admiral E.R. Zumwalt, Jr., who was tasked with providing the Secretary with a report on the "association between adverse health effects and exposure to Agent Orange."  After review of the medical evidence and consultation with medical experts, Admiral Zumwalt determined that:

I am most comfortable in concluding that it is at least as likely as not that liver cancer, nasal/pharyngeal/esophageal cancers, leukemia, malignant melanoma, kidney cancer, testicular cancer, pancreatic cancer, stomach cancer, prostate cancer, colon cancer, brain cancer, psychosocial effects and gastrointestinal disease are service-connected.

The appellant contends that the two pieces of evidence establish that it is at least as likely as not that her husband's cancer was caused by or aggravated by exposure to Agent Orange.

The Court remanded the appellant's claim because the Board did not comply with an October 2006 Board remand.  The Court found that the Board's remand had directed VBA to provide the Veteran's VA folder to "an appropriate medical specialist."   In responding to the remand, VBA provided the Veteran's VA claims folder back to an examiner who had conducted an earlier examination of the Veteran's VA claims folder for the purpose of providing an opinion regarding etiology of the Veteran's cancer.  The Court found that the Board erred since the evidence showed that the 2007 VA examiner had indicated in the earlier examination report that the Veteran's claim should be referred to a "competent Agent Orange examiner."  The Court reasoned that the April 2007 VA examiner did not, therefore, consider himself to be "an appropriate medical specialist," and that by accepting the April 2007 examination report, the Board did not follow its own remand.  The Court remanded the claim for a new medical examiner to provide an opinion regarding the etiology of the Veteran's cancer of the esophagus.

Accordingly, the Board directed the Veteran's folder for an opinion to be provided by a medical expert.  The record now includes the August 2011 opinion of Dr. R.C., M.D., a hematologist and oncologist associated with the North Florida/South Georgia Veterans Health System and the University of Florida College of Medicine.  Dr. R.C.'s August 2011 letter indicates that he has reviewed the Veteran's VA claims folder including the reports and opinions of Dr. K.H. and other medical records in the Veteran's claims folder.  Dr. R.C. noted first that Dr. K.H. stated that the Veteran had "started smoking age 14 up to two packs a day, which he smokes currently" (22 August 2002); that the Veteran "has had heartburn for many years, now completely relieved with Nexium;" and, that the Veteran "obtained his GED in 1966 and became an aircraft mechanic for ten years until 1970 with three tours in Vietnam."  Dr. R.C. also noted that Dr. K.H. further described the Veteran's "esophageal as a "rare disease."

Dr. R.C. reviewed the current knowledge of esophageal adenocarcinoma, including that the two primary varieties are squamous cell carcinomas "most common in the upper esophagus," and adenocarcinomas "usually in the lower esophagus."  Dr. R. C. stated that adenocarcinomas were uncommon "a few decades ago," but that the incidence of adenocarcinomas has "increased markedly in frequency in Western countries (including Sweden, which had no troops in Vietnam) in the last thirty years, mainly in white men."  Dr. R.C. noted that the literature shows that "in the U.S. it [adenocarcinoma] has been the cancer with the steepest rising incidence, and surpassed squamous cell carcinoma as the most common type of esophageal carcinoma around 1990."   Dr. R.C. stated that:

The cause of the sharp increase in incidence of esophageal carcinoma, primarily in white men and now about 8,000 cases yearly in the U.S., is not known.  This increase has occurred in all Western countries.  Epidemiologic studies have not identified a cause.

Dr. R.C. further stated, however, that "cigarette smoking has been conclusively linked to esophageal adenocarcinoma risk."  Commenting on the evidence, Dr. R.C. noted that the Veteran had smoked about two packs per day since age 14 and stated that "moderate smoking of a pack of cigarettes a day doubles the risk of esophageal adenocarcinoma."  Moreover, Dr. R.C. noted that the evidence showed that the Veteran had symptoms of gastroesophageal reflux "for years" and that a history of gastroesophageal reflux is a risk factor for developing Barrett's esophagus and esophageal adenocarcinoma."    Although the medical evidence in the record does not include biopsies of a size to show definitively that the Veteran had Barrett's esophagus, the "biopsies that were done in no way excluded the possibility that he had Barrett's esophagus."

Finally, based on the review of medical literature and the review of the Veteran's VA claims folder, Dr. R.C. concluded that it was "most likely" that the Veteran "was a victim of the increasing pandemic of esophageal adenorcarcinoma that caused about 6600 cases in the U.S. in 2002.  He further concluded that the Veteran's "forty year history of heavy smoking and his many year history of symptoms of gastroesophageal reflux, both recognized risk factors for the disease, are far more likely to be at play in his diagnosis than his one year as an aircraft mechanic at Da Nang Air Force Base in Vietnam."

The Board has the responsibility to weigh and assess the evidence of record when it adjudicates a claim. See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In the assessment of medical evidence, the Board can favor some medical evidence over other medical evidence so long as the Board adequately explains its reasons for doing so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Court instructed that the Board should assess the probative value of medical opinion evidence by examining the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches. See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches. The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999). 

The Board finds that Dr. K.H.'s opinion is not as probative as the opinion provided by Dr. R.C.  Dr. K.H.'s opinion erroneously notes that the Veteran "served three tours in Vietnam."  The evidence shows he spent 11 months and 28 days overseas and the Veteran himself stated that he spent December 1967 to December 1968 in Vietnam.  To the extent that the erroneous fact of three years of presumed exposure to Agent Orange factored into Dr. K.H.'s opinion, something that isn't clear from the evidence, it detracts from the credibility of the opinion.  

Dr. K.H. does indicate that he has reviewed the medical evidence in the Veteran's case.  Although, as described by Dr. R.C., Dr. K.H.'s August 2002 report is "excellent," there is no description of what, if any, medical literature or studies Dr. K.H. relied upon to determine in March 2003 that the Veteran's exposure to Agent Orange had a significant relationship with his adenocarcinoma.  There is nothing in the March 2003 statement that provides the Board with any means to determine the basis of Dr. K.H.'s opinion other than the fact that Dr. K.H. was an experienced oncologist.  If he had knowledge of the likelihood of Agent Orange as a cause of the Veteran's cancer, the opinion should have addressed the fact that the Secretary, based on the medical literature as assessed by the National Academy of Science, had determined that there was no significant evidence showing an association between exposure to Agent Orange and adenocarcinoma of the esophagus.  Dr. K.H. also did not address the Veteran's long history of heavy smoking or history of a gastroesophageal disorder in connection with the adenocarcinoma and the significance of those risk factors in the Veteran's case.

On the other hand, as discussed above, Dr. R.C. provided a discussion of the statistical trends for the increase in incidence of adenocarcinoma in the U.S. among white males in international studies and he assessed the most recently available medical literature regarding the etiology of adenocarcinoma.  Dr. R.C. also provided an assessment of the risk factors the medical evidence showed were applicable to the Veteran.  In sum, because Dr. K.H. did not address relevant medical evidence, his opinion does not carry the probative weight that the medical opinion provided by Dr. R.C. does.  

Finally, Dr. K.H.'s opinion must be viewed in the context of the available evidence that includes the Secretary's finding that there is no association between adenocarcinoma of the esophagus and exposure to Agent Orange.  The Board observes that the Secretary relies upon a review of the medical literature by the National Academy of Sciences (NAS).  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 109, 323541 (June 8, 2010).  After review of the entire record, the Board finds that the opinion of Dr. K.H. is outweighed by the opinion of Dr. R.C. 

Similarly, the opinion provided in the May 1990 Zumwalt report is outweighed by the subsequent medical reviews provided by Dr. R.C., the NAS and the Secretary.  The Board observes that the two-page, excised copy of Admiral Zumwalt's report in the record evidence does not include the basis for Admiral Zumwalt's opinion that the medical evidence he reviewed supported his finding that it is at least as likely as not that esophageal cancer is associated with exposure to Agent Orange.  The NAS review of medical literature since May 1990 resulted in findings by the Secretary that there was no credible evidence of such association, and the discussion of Dr. R.C. further provides more recent and relevant medical evidence showing that there is no association between exposure to Agent Orange and esophageal cancer.  For those reasons, the Board finds that the opinion provided by Admiral Zumwalt in his May 1990 report is not as probative as those provided by the NAS and adopted by the Secretary, and by Dr. R.C.

In sum, the Board finds that the competent medical evidence supports a conclusion that there is no association between exposure to Agent Orange and adenocarcinoma of the esophagus.  Accordingly, the Board finds that the appellant's claim for entitlement to service connection for the Veteran's death is not warranted. 

Entitlement to DIC benefits.

In general, under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct, and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999. See 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).  

The record evidence shows that the Veteran in this case received a combined 20 percent disability rating at the time of his death and never had a total disability or 100 percent disability rating during his lifetime, and there is no evidence or contention that he was not a prisoner of war.  Thus, none of the criteria for DIC have been met.

Accordingly, the claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994) [where the law and not the evidence is dispositive, the claim must be denied because of a lack of entitlement under the law].

Entitlement to enhanced burial benefits.

The appellant seeks enhanced burial benefits for Veteran's who died because of service-connected disabilities.  If a veteran's death is the result of a service-connected disability, then benefits for burial in an amount not to exceed $2,000 may be paid.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a) (2010).  Because the Board has found that the Veteran's death was not caused by a disability incurred in or aggravated by service and no such disability contributed substantially or materially to cause the Veteran's death, the criteria for eligibility for burial benefits at a higher rate due to death as a result of a service-connected disability are not met.

As above, where the law and not the evidence is dispositive, the claim must be denied because of a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).













	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.

Entitlement to service connection for DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to enhanced burial benefits for service-connected cause of death is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


